                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHRISTINA L. SPRADLEY,                )
                                      )
                 Plaintiff,           )
                                      )
     v.                               )           1:20CV337
                                      )
ANDREW M. SAUL,                       )
Commissioner of Social                )
Security,                             )
                                      )
                 Defendant.           )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Christina L. Spradley, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s   claim    for       Disability    Insurance    Benefits

(“DIB”).    (Docket Entry 1.)        Defendant has filed the certified

administrative record (Docket Entry 9 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 11, 13;

see also Docket Entry 12 (Plaintiff’s Memorandum); Docket Entry 14

(Defendant’s Memorandum)).       For the reasons that follow, the Court

should enter judgment for Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

September 29, 2012. (Tr. 230-38.)           Upon denial of that application

initially (Tr. 75-91, 111-14) and on reconsideration (Tr. 92-110,

120-27),    Plaintiff    requested      a    hearing     de   novo   before   an




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 1 of 32
Administrative Law Judge (“ALJ”) (Tr. 129-32).1                Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 31-74.)     The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.             (Tr. 12-24.)      The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

227-29, 416-17), thereby making the ALJ’s ruling the Commissioner’s

final decision for purposes of judicial review.

      In   rendering    that   decision,    the   ALJ   made   the   following

findings:

      1.   [Plaintiff] last met the insured status requirements
      of the . . . Act on December 31, 2017.

      2.   [Plaintiff] did not engage in substantial gainful
      activity during the period from . . . December 28, 2015,
      the amended alleged onset date, through her date last
      insured of December 31, 2017.

      . . .

      3.   Through the date last insured, [Plaintiff] had the
      following severe impairments: diabetes with neuropathy,
      obesity, cervical and lumbar degenerative disc disease,
      asthma, irritable bowel disease/gastroparesis (IBD/G).

      . . .

      4.   Through the date last insured, [Plaintiff] did not
      have an impairment or combination of impairments that met
      or medically equaled the severity of one of the listed
      impairments in 20 CFR Part 404, Subpart P, Appendix 1.

      . . .




      1
        During Plaintiff’s administrative hearing, she amended her alleged onset
date from September 29, 2012, to December 28, 2015. (See Tr. 72, 267.)

                                       2




     Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 2 of 32
        5.   . . . [T]hrough the date last insured, [Plaintiff]
        had the residual functional capacity to perform sedentary
        work . . . except: no ropes/ladders/scaffolds; frequent
        balancing; occasional stoop, kneel, crouch; no crawl;
        frequent reach all directions except overhead, which is
        occasional; sit/stand hourly while remaining on task;
        ready access (near proximity) to restroom[;] no
        concentrated pulmonary irritants/atmospheric conditions
        or hazards; with restroom breaks hourly of five minutes
        duration.

        . . .

        6.   Through the date last insured, [Plaintiff] was
        capable of performing past relevant work as a Payroll
        Clerk (sedentary/semiskilled/SVP4, but performed at SVP
        5), [Dictionary of Occupational Titles (“DOT”)] code
        215.382-014. This work did not require the performance
        of work-related activities precluded by [Plaintiff]’s
        residual functional capacity.

        . . .

        7.   [Plaintiff] was not under a disability, as defined
        in the . . . Act, at any time from September 29, 2012,
        the alleged onset date, through December 31, 2017, the
        date last insured.

(Tr.     17-24   (bold   font    and    internal    parenthetical    citations

omitted).)2

                                II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                   Hines v.



      2
        In the ALJ’s finding of fact number seven, he mistakenly described the
relevant period as running from September 29, 2012, to December 31, 2017 (see Tr.
24); however, as the ALJ had earlier acknowledged (see Tr. 15, 17), Plaintiff
amended her onset date from September 29, 2012, to December 28, 2015 (see Tr. 72,
267). That error by the ALJ remains harmless under the circumstances of this
case, as a finding that Plaintiff did not qualify as disabled from September 29,
2012, to December 31, 2017, necessarily encompasses a finding that Plaintiff did
not so qualify from December 28, 2015, to December 31, 2017.

                                         3




       Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 3 of 32
Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).           However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).             Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                       A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).            Instead, “a

reviewing   court   must    uphold   the   factual   findings    of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                 “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”              Hunter,

993 F.2d at 34 (internal quotation marks omitted).



                                      4




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 4 of 32
       “In reviewing for substantial evidence, the [C]ourt should not

undertake      to    re-weigh   conflicting    evidence,    make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176   (internal brackets and quotation marks omitted).                   “Where

conflicting evidence allows reasonable minds to differ as to

whether    a   claimant    is   disabled,     the   responsibility   for      that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).             “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

       When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in      any    substantial   gainful    activity    by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.




                                       5




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 5 of 32
(quoting       42    U.S.C.     §       423(d)(1)(A)).3         “To    regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account    a    claimant’s      age,       education,     and   work    experience    in

addition to [the claimant’s] medical condition.”                          Id.   “These

regulations         establish       a    ‘sequential      evaluation      process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).4         A finding adverse to the claimant at any of



      3
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

      4
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                              6




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 6 of 32
several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”            Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”          Id. at 179.5    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can “perform past relevant           work”; if so, the claimant

does not qualify as disabled.          Id. at 179-80.       However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering


      5
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 7 of 32
both [the RFC] and [the claimant’s] vocational capabilities (age,

education, and past work experience) to adjust to a new job.”

Hall, 658 F.2d at 264-65.       If, at this step, the government cannot

carry its “evidentiary burden of proving that [the claimant]

remains able to work other jobs available in the community,” the

claimant qualifies as disabled.         Hines, 453 F.3d at 567.6

                         B.   Assignments of Error

      Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ erred by finding that Plaintiff’s anxiety and

depression did not constitute severe impairments and by failing to

include any limitations resulting from those impairments in the

RFC” (Docket Entry 12 at 4 (bold font and single-spacing omitted));

      2) “[t]he ALJ erred by failing to perform a proper function by

function assessment of Plaintiff’s ability to handle and finger

when assessing the RFC” (id. at 10 (bold font and single-spacing

omitted)); and

      3) “[t]he ALJ erred by failing to account for Plaintiff’s need

to lie down and take breaks in the RFC due to her gastroparesis,



      6
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       8




     Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 8 of 32
fatigue and nausea resulting from her [diabetes mellitus]” (id. at

15 (bold font and single-spacing omitted)).

       Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.     (Docket Entry 14 at 6-16.)

                    1. Severity of Mental Impairments

       Plaintiff’s first assignment of error maintains that “[t]he

ALJ erred by finding that Plaintiff’s anxiety and depression did

not constitute severe impairments and by failing to include any

limitations resulting from those impairments in the RFC.”                    (Docket

Entry 12 at 4 (bold font and single-spacing omitted).)                     In that

regard, Plaintiff observes that “the severity standard at [s]tep

[t]wo [of the SEP] is a low threshold” (id. (citing Albright, 174

F.3d at 474, n.1)), and emphasizes her testimony that she “los[es]

her train of thought” (id. (citing Tr. 41)), “takes medication for

depression”     (id.     (citing   Tr.        66-67)),      “stays   in   her    room

[sometimes] and does not want to be around people” (id. (citing Tr.

67)), and “did not think she could maintain attention for long

enough to do the kind of work that was involved with her payroll

job anymore” (id. (citing Tr. 68)).             Plaintiff additionally faults

the    ALJ   for    “find[ing]     that       [Plaintiff]      experienced      ‘mild

limitation’ in the domain of [concentration, persistence, or pace

(‘CPP’)]”    (id.   at   10   (quoting        Tr.   19)),   but   “includ[ing]    no

limitations corresponding to th[at] limitation[] in the RFC” (id.

(citing Tr. 19-20, and Reinhardt v. Colvin, No. 3:14CV488, 2015 WL

                                          9




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 9 of 32
1756480, at *3 (W.D.N.C. Apr. 17, 2015) (unpublished) (in turn

citing Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015)))).

      Plaintiff      further        points        out    that,      “in     finding     that

[Plaintiff]’s anxiety and depression were not severe, the ALJ

rejected    ALL   of     the      medical    opinions         on   record    which      found

otherwise    including         [consultative        psychological          examiner]      Dr.

Gregory [A.] Villarosa’s opinion – the only psychological expert to

perform a comprehensive evaluation of [Plaintiff,] rendering his

findings    and    opinion         of   central         importance        when    assessing

[Plaintiff]’s      mental         limitations       in    the      RFC.”         (Id.   at    5

(referencing      Tr.    22,      and   citing      Tr.       619-21).)     According        to

Plaintiff, “courts have repeatedly observed that ‘ALJs are required

to rely on expert opinions instead of determining the significance

of particular medical findings themselves.’”                        (Id. at 9 (quoting

Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014), and citing

McGoffin v. Barnhart, 288 F.3d 1248, 1252 (10th Cir. 2002), Rohan

v. Chater, 98 F.3d 966, 971 (7th Cir. 1996), and Jackson v. Astrue,

2010 WL     500449      at   *7    (D.S.C.    Feb.       5,    2010)   (unpublished)).)

Plaintiff maintains that “the ALJ’s error in failing to give

adequate weight to any psychological expert’s opinion on record was

very harmful as the VE testified that if [Plaintiff] were limited

to   the performance of [simple, routine, and repetitive tasks

(‘SRRTs’)] as the [state agency] psychologists found, then she

would be unable to perform her [past relevant work (‘PRW’)] as a


                                             10




     Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 10 of 32
payroll clerk” (id. (citing Tr. 71)), and notes that Plaintiff’s

“ability to perform th[e payroll clerk] job was the basis of the

ALJ’s denial of [] benefits” (id. (citing Tr. 23)).          Plaintiff’s

contentions miss the mark.

     “At step 2 of the [SEP], [the ALJ] determine[s] whether an

individual has a severe medically determinable physical or mental

impairment or combination of impairments that has lasted or can be

expected to last for a continuous period of at least 12 months or

end in death.”   Social Security Ruling 16-3p, Titles II and XVI:

Evaluation of Symptoms in Disability Claims, 2017 WL 5180304, at

*11 (Oct. 25, 2017) (“SSR 16-3p”).      An impairment fails to qualify

as “severe” if it constitutes “only a slight abnormality . . .

which would have no more than a minimal effect on an individual’s

ability . . . to perform basic work activities.”        Social Security

Ruling 85-28, Titles II and XVI: Medical Impairments that Are Not

Severe, 1985 WL 56856, at *3 (1985) (“SSR 85-28”).            As regards

mental impairments, the applicable regulation further identifies

“basic [mental] work activities” as including:

     •    Understanding, carrying out, and remembering simple
          instructions;

     •    Use of judgment;

     •    Responding appropriately to supervision, co-workers
          and usual work situations; and




                                   11




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 11 of 32
     •    Dealing with changes in a routine work setting.

20 C.F.R. § 404.1522(b).      Plaintiff bears the burden of proving

severity at step two.    Hunter, 993 F.2d at 35.

     The ALJ found as follows with regard to the severity of

Plaintiff’s mental impairments:

     [Plaintiff]’s medically determinable mental impairments
     of depression and anxiety, considered singly and in
     combination, did not cause more than minimal limitation
     in her ability to perform basic mental work activities
     and were therefore non-severe.

     In making this finding, the [ALJ] ha[s] considered the
     four broad areas of mental functioning set out in the
     disability regulations for evaluating mental disorders
     and in the Listing of Impairments. These four areas of
     mental functioning are known as the “paragraph B”
     criteria.

     The first functional area is understanding, remembering,
     or applying information. In this area, [Plaintiff] had
     a mild limitation. [Plaintiff] testified that her IBD/G
     is the number one impairment that affects her ability to
     work.    However, [Plaintiff] reported that she needs
     reminders to take medicine. Although her consultative
     examination with [Dr.] Villarosa[ ] revealed fleeting eye
     contact, some tearfulness, dysphoric mood, and minor
     anhedonia, it also showed unremarkable psychomotor
     activity, fair social skills, coherent and logical
     speech, no psychotic symptoms, normal thought content,
     full    orientation,    fair   memory,    and    adequate
     concentration.     Although at times, mental status
     examinations     showed    moderate    distress,     they
     overwhelmingly showed alertness, full orientation, no
     focal neurological deficits, cooperative attitude, normal
     mood/affect, no acute distress, normal judgment, normal
     insight, and no evidence of depression, anxiety, or
     agitation. Therefore, [Plaintiff] had a mild limitation
     in understanding, remembering, or applying information.

     The next functional area is interacting with others. In
     this   area,   [Plaintiff]   had  a   mild   limitation.
     [Plaintiff] testified that her IBD/G is the number one

                                   12




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 12 of 32
 impairment that affects her ability to work.           In
 addition, she reported that she spends time with others
 on the phone, watches her son coach and play in his band,
 has no problem getting along with others, and gets along
 well with authority, never having any issues. Although
 her consultative examination with Dr. Villarosa[]
 revealed fleeting eye contact, some tearfulness,
 dysphoric mood, and minor anhedonia, it also showed
 unremarkable psychomotor activity, fair social skills,
 coherent and logical speech, no psychotic symptoms,
 normal thought content, full orientation, fair memory,
 and adequate concentration. Although at times, mental
 status examinations showed moderate distress, they
 overwhelmingly showed alertness, full orientation, no
 focal neurological deficits, cooperative attitude, normal
 mood/affect, no acute distress, normal judgment, normal
 insight, and no evidence of depression, anxiety, or
 agitation. Therefore, [Plaintiff] had a mild limitation
 in interacting with others.

 The third functional area is [CPP].        In this area,
 [Plaintiff] had a mild limitation. [Plaintiff] testified
 that her IBD/G is the number one impairment that affects
 her ability to work. However, she reported that she can
 pay attention for no more than 30 minutes, does not
 finish what she starts, does not follow instructions
 well, does not handle stress well, and dos [sic] not
 handle changes in routine well.             Although her
 consultative examination with Dr. Villarosa[] revealed
 fleeting eye contact, some tearfulness, dysphoric mood,
 and minor anhedonia, it also showed unremarkable
 psychomotor activity, fair social skills, coherent and
 logical speech, no psychotic symptoms, normal thought
 content, full orientation, fair memory, and adequate
 concentration.     Although at times, mental status
 examinations     showed    moderate    distress,     they
 overwhelmingly showed alertness, full orientation, no
 focal neurological deficits, cooperative attitude, normal
 mood/affect, no acute distress, normal judgment, normal
 insight, and no evidence of depression, anxiety, or
 agitation. Therefore, [Plaintiff] had a mild limitation
 in concentrating, persisting, or maintaining pace.

 The fourth functional area is adapting or managing
 oneself.    In this area, [Plaintiff] had a mild
 limitation. [Plaintiff] testified that her IBD/G is the
 number one impairment that affects her ability to work.

                                13




Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 13 of 32
     [Plaintiff] testified (and reported) that her physical
     pain restricts her from completing daily activities such
     as cooking, doing housework, and, shopping. However, she
     reported that she prepares some of her own meals, does
     some housework, drives, shops, and manages her money.
     Although her consultative examination with Dr. Villarosa
     revealed fleeting eye contact, some tearfulness,
     dysphoric mood, and minor anhedonia, it also showed
     unremarkable psychomotor activity, fair social skills,
     coherent and logical speech, no psychotic symptoms,
     normal thought content, full orientation, fair memory,
     and adequate concentration. Although at times, mental
     status examinations showed moderate distress, they
     overwhelmingly showed alertness, full orientation, no
     focal neurological deficits, cooperative attitude, normal
     mood/affect, no acute distress, normal judgment, normal
     insight, and no evidence of depression, anxiety, or
     agitation. Therefore, [Plaintiff] had a mild limitation
     in adapting or managing oneself.

     Because [Plaintiff]’s medically determinable mental
     impairments cause no more than “mild” limitation in any
     of the functional areas, they were non-severe.

(Tr. 18-19 (internal citations omitted) (emphasis added).)

     The ALJ’s above-quoted analysis cites to substantial evidence

to support his step two severity finding.         The ALJ’s evaluation

included consideration of 1) Plaintiff’s statements about her

mental   symptoms,   2)   Plaintiff’s   ability   to   engage   in   daily

activities, 3) objective medical evidence, and 4) opinion evidence.

(See id.)   In particular, the ALJ’s review of the objective medical

evidence included citations to repeated instances of entirely

normal mental status examinations ranging in time from January 16,




                                   14




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 14 of 32
2016, to March 6, 2018. (See id. (citing Tr. 644, 659-716, 736-37,

745, 748, 879, 911).)7

       Significantly,       Plaintiff      does     not    challenge   any    of   the

evidence on which the ALJ based his severity finding.                        Rather,

Plaintiff points to her own testimony regarding mental symptoms

(see       Docket   Entry   12   at   4   (citing    Tr.    41,   66-68))    and   her

subjective complaints of psychiatric symptoms to medical providers

(see id. at 7-8 (citing Tr. 666, 669, 671, 736, 744, 747, 884)) to

show that her depression and anxiety qualified as severe. However,

Plaintiff’s approach misinterprets this Court’s standard of review.

The Court must determine whether substantial evidence, i.e., “more

than a mere scintilla of evidence but . . . somewhat less than a

preponderance,” Mastro, 270 F.3d at 176 (brackets and internal

quotation marks omitted), supported the ALJ’s non-severity finding,

and not whether other record evidence weighed against that finding,

see Lanier v. Colvin, No. CV414-004, 2015 WL 3622619, at *1 (S.D.

Ga. June 9, 2015) (unpublished) (“The fact that [the p]laintiff

disagrees with the ALJ’s decision, or that there is other evidence

in the record that weighs against the ALJ’s decision, does not mean

that the decision is unsupported by substantial evidence.”).                        As


       7
        The ALJ’s citation to Exhibit “16F/16” (Tr. 18, 19) likely constitutes
a typographical error. Page 16 of Exhibit 16F reflects the results of a CT scan
of Plaintiff’s abdomen and pelvis and does not contain any mental status
examination findings. (See Tr. 911.) Page 61 of Exhibit 16F, by contrast,
reflects normal findings on mental status examination at an emergency room visit
in January 2016. (See Tr. 956.) Thus, the ALJ likely transposed the “6” and the
“1” in pin citing the page number of Exhibit 16F.

                                           15




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 15 of 32
stated above, the ALJ’s step two discussion supplied substantial

evidence to support his non-severity finding.

       Plaintiff next contends that the ALJ erred by “find[ing] that

[Plaintiff] experienced ‘mild limitation’ in the domain of CPP”

(Docket Entry 12 at 10 (quoting Tr. 19)), but “includ[ing] no

limitations corresponding to th[at] limitation[] in the RFC” (id.

(citing Tr. 19-20, and Reinhardt, 2015 WL 1756480, at *3 (in turn

citing Mascio, 780 F.3d at 638))).           As an initial matter, it

remains unclear whether Mascio applies to mild as opposed to

moderate limitations in CPP.       The United States Court of Appeals

for the Fourth Circuit, in finding that an ALJ failed to account

for the claimant’s moderate CPP limitation in the RFC, held in

Mascio that “the ability to perform simple tasks differs from the

ability to stay on task” and that “[o]nly the latter limitation

would account for a claimant’s limitation in [CPP].”          Mascio, 780

F.3d at 638.     Importantly, as a neighboring district court has

explained, even a moderate limitation in CPP does not compel a

resulting restriction in the RFC under Mascio:

       Mascio does not broadly dictate that a claimant’s
       moderate impairment in [CPP] always translates into a
       limitation in the RFC. Rather, Mascio underscores the
       ALJ’s duty to adequately review the evidence and explain
       the decision . . . .

Jones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10 (W.D. Va.

Aug.   20,   2015)   (magistrate   judge’s   recommendation   adopted    by

district judge) (unpublished) (emphasis added); see also Mascio,

                                    16




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 16 of 32
780 F.3d at 638 (“Perhaps the ALJ can explain why [the plaintiff’s]

moderate limitation in [CPP] at step three does not translate into

a limitation in [her RFC].” (emphasis added)).

     Moreover, although the court in Reinhardt remanded for an

ALJ’s failure to adequately account for mild limitation in CPP, see

Reinhardt, 2015 WL 1756480, at *3; see also McMichael v. Colvin,

No. 1:15CV528, 2016 WL 4556768, at *2-6 (M.D.N.C. Aug. 31, 2016)

(unpublished) (Webster, M.J.), recommendation adopted, slip op.

(M.D.N.C Sept. 29, 2016) (Schroeder, J.); Ashcraft v. Colvin, No.

3:13CV417, 2015 WL 9304561, at *6-11 (W.D.N.C. Dec. 21, 2015)

(unpublished), many cases exist to the contrary, see Martin v.

Saul, No. 9:18CV3172, 2020 WL 2813788, at *8 (D.S.C. Jan. 16, 2020)

(unpublished) (noting that “most district court decisions [in the

Fourth   Circuit]   have   found   to   the   contrary”),    recommendation

adopted, 2020 WL 1329395 (D.S.C. Mar. 23, 2020) (unpublished);

Morrison v. Berryhill, No. 1:16CV337, 2018 WL 1311207, at *5

(W.D.N.C. Feb. 8, 2018) (unpublished) (finding that the plaintiff’s

“heavy reliance on Mascio . . . [wa]s misplaced” and noting that,

since “about a month after the Mascio decision,” many cases in the

Western District of North Carolina “have held that the requirements

of Mascio do not necessarily apply where a plaintiff is found to

have mild limitations in CPP”), recommendation adopted, 2018 WL

1308139 (W.D.N.C. Mar. 13, 2018) (unpublished); Thorp v. Berryhill,

3:16CV70,   2018    WL   325318,   at    *3   (W.D.N.C.     Jan.   8,   2018)

                                    17




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 17 of 32
(unpublished) (holding that the “case differ[ed] markedly from

Mascio” because the plaintiff “had mild difficulties maintaining

[CPP]” (emphasis added)); Williamson v. Berryhill, No. 7:16CV284,

2017 WL 4293408, at *5 (E.D.N.C. Sept. 27, 2017) (unpublished)

(deeming the “plaintiff’s reliance on Mascio [] inapt” where ALJ

found “only mild limitations in . . . CPP”); Thompson v. Colvin,

1:15CV234,    2016   WL    3610161,    at    *3   (W.D.N.C.    July   1,   2016)

(unpublished) (“The Court does not read Mascio to impose a duty on

ALJs to automatically or necessarily account for mild limitations

in the RFC.” (emphasis added)).             Thus, the weight of post-Mascio

authority among the district courts in the Fourth Circuit does not

favor extending Mascio to mild limitation in CPP.

     Moreover, even assuming, against the weight of persuasive

authority, that Mascio applies to mild limitation in CPP (i.e., the

lowest of four levels above “none”), Plaintiff has not shown error

by the ALJ here.     As quoted above, the ALJ’s step two analysis of

CPP sufficiently explains why the ALJ did not include mental

restrictions   in    the   RFC   to   account     for   Plaintiff’s   mild   CPP

limitation.    The ALJ noted that, despite Plaintiff’s statements

that she could “pay attention for no more than 30 minutes, d[id]

not finish what she start[ed], [and] d[id] not follow instructions

well” (Tr. 19 (citing Tr. 294-301)), Dr. Villarosa documented

“adequate concentration” (id. (citing Tr. 619-23)), and mental

status   examinations       “overwhelmingly        showed     alertness,     full

                                       18




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 18 of 32
orientation, no focal neurological deficits, cooperative attitude,

normal mood/affect, no acute distress, normal judgment, normal

insight, and no evidence of depression, anxiety, or agitation” (id.

(citing Tr. 644, 659-716, 736-37, 745, 748, 879, 911)).

       Plaintiff also faults the ALJ for determining the severity of

Plaintiff’s mental impairments and formulating the RFC without

adopting any medical opinions from the state agency psychological

consultants or Dr. Villarosa.          (Docket Entry 12 at 5 (citing Moon,

McGoffin, 288 F.3d at 1252, Rohan, 98 F.3d at 971, and Jackson,

2010 WL 500449 at *7).)         However, the cases relied on by Plaintiff

do not aid her cause, because none of them hold that an ALJ must

rely on opinion evidence to make step two severity findings and/or

to formulate the RFC; rather, in each case, the court faulted the

ALJ    for   relying   solely     on   his    or   her   lay   interpretation   of

particular evidence.       See Moon, 763 F.3d at 722 (remanding where

ALJ relied on the claimant’s unremarkable MRI to deem her migraines

insignificant,      but   “[n]o    doctor     ever   suggested     that   the   MRI

evidence meant anything about [the claimant]’s migraines” because

“[d]octors use MRIs to rule out other possible causes of headache

— such as a tumor — meaning that an unremarkable MRI is completely

consistent with a migraine diagnosis”); McGoffin, 288 F.3d at 1252

(finding reversible error where ALJ accorded no weight to treating

physician’s assessment due to ALJ’s unfounded doubt that physician

reviewed and approved assessment despite fact that physician’s

                                         19




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 19 of 32
signature        appeared   on    assessment);       Rohan,   98    F.3d     at   970-71

(holding that ALJ “improperly substituted his judgment for that of

[the treating psychiatrist]” where ALJ believed that the claimant’s

ability     to    maintain      machine     repair    business      conflicted      with

treating psychiatrist’s opinions regarding the claimant’s mental

limitations “[w]ithout expressly relying on any medical evidence or

authority”       (emphasis      added));     Jackson,      2010   WL     500449   at   *7

(deeming ALJ “simply not qualified to interpret raw medical data in

functional terms” where ALJ rejected psychological consultant’s

reported IQ scores derived from Wechsler Adult Intelligence Scale

III    (WAIS-III)       which     satisfied       requirements     of     intellectual

disability        listing    because        ALJ     “believe[d]”       scores     lacked

consistency with the claimant’s daily activities (emphasis added)).

Here, in contrast to those cases and, as discussed above, the ALJ

relied on 1) Plaintiff’s statements about her mental symptoms, 2)

Plaintiff’s ability to engage in daily activities, 3) objective

medical evidence, and 4) opinion evidence, in reaching his severity

finding.     (See Tr. 18-19.)

       Furthermore, RFC constitutes an administrative finding, not a

medical     assessment,         and   the    responsibility        for    assessing    a

plaintiff’s       RFC   rests     solely     with    the   ALJ.        See   20   C.F.R.

§ 404.1546(c).       As a result, “[t]he ALJ was not required to obtain

an expert medical opinion as to [Plaintiff]’s RFC.”                      Felton-Miller

v. Astrue, 459 F. App’x 226, 231 (4th Cir. 2011); see also Wykle v.

                                            20




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 20 of 32
Saul, No. 1:19CV155, 2020 WL 697445, at *6 (W.D.N.C. Feb. 11, 2020)

(unpublished)     (holding,     in   case   where    state    agency    medical

consultants      found     insufficient       medical      evidence      before

[Plaintiff]’s DLI to render opinion on [Plaintiff]’s RFC, that

“there is no requirement that an ALJ base his RFC finding, or any

particular limitation in it, on a medical opinion” (citing Felton-

Miller, 459 F. App’x at 230-31)); Moore v. Colvin, No. 15CV425,

2016 WL 1714117 (D.S.C. Apr. 29, 2016) (unpublished) (holding that

“the ALJ is not required to rely on medical opinions to formulate

an RFC assessment, as the ‘ALJ is not precluded from reaching RFC

determinations without outside medical expert review of each fact

incorporated into the decision’” (quoting Chandler v. Commissioner

of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011))).8

      8
         Plaintiff contends that “the ALJ’s argument that [Dr. Villarosa’s]
opinion is ‘inconsistent with the mental medical evidence of record’ rings
hollow,” because “the record does not contain any other formal mental health
treatment with a psychological expert.” (Docket Entry 12 at 6-7 (quoting Tr.
22).) However, that argument glosses over the ALJ’s specific citation to mental
status examinations “overwhelmingly show[ing] alertness, full orientation, no
focal neurological deficits, cooperative attitude, normal mood/affect, no acute
distress, normal judgment, normal insight, and no evidence of depression,
anxiety, or agitation” ranging in time from January 16, 2016, to March 6, 2018.
(See Tr. 18-19 (citing Tr. 644, 659-716, 736-37, 745, 748, 879, 911).) Indeed,
Plaintiff’s lack of “formal mental health treatment with a psychological expert”
further supports the ALJ’s non-severity finding (and thus also undermines the
strength of Dr. Villarosa’s opinions regarding the severity of Plaintiff’s mental
impairments). Plaintiff also challenges as “circular” the ALJ’s assignment of
little weight to the state agency psychological consultants’ opinions limiting
Plaintiff to SRRTs “‘as inconsistent with the medical evidence of record that
shows [Plaintiff] is not limited to SRRTs.’” (Docket Entry 12 at 8-9 (quoting
Tr. 22).)   Although, standing alone, that reasoning would not suffice, when
considered in the context of the ALJ’s detailed and thorough review of the mental
evidence of record at step two, the Court can ascertain the basis for the ALJ’s
rejection of the consultants’ opinions. Moreover, although not mentioned by the
ALJ, the state agency psychological consultants found insufficient evidence to
assess the severity of Plaintiff’s mental impairments from September 29, 2012,
the original alleged onset date, through June 5, 2016 (see Tr. 82, 100) and thus

                                       21




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 21 of 32
       In sum, the ALJ supported his step two severity finding with

substantial evidence and, as a result, the Court should not grant

relief on Plaintiff’s first assignment of error.

                 2. Handling and Fingering Limitations

       In Plaintiff’s second issue on review, she faults the ALJ for

“failing to perform a proper function by function assessment of

Plaintiff’s ability to handle and finger when assessing the RFC.”

(Docket Entry 12 at 10 (bold font and single-spacing omitted).)

According to Plaintiff, “the ALJ found that [Plaintiff] was limited

to ‘frequent reach[ing] in all directions except overhead, which is

occasional’ (id. at 11 (quoting Tr. 20)), but the ALJ did not

include    any   limitations        on   handling     and   fingering     despite

[Plaintiff]’s testimony regarding her difficulty with grabbing and

holding onto objects due to right hand pain, weakness and numbness”

(id. (citing Tr. 47, 49, 52); see also id. at 12-14 (describing

medical evidence Plaintiff believes supports handling and fingering

limitations (citing Tr. 299, 512, 515, 518-22, 525, 526, 528, 529,

535,    547,   552,   553,   613,    710,     736,   744,   872,   954,   956)).)



offered opinions covering just the brief periods from June 6, 2016, to July 28,
2016 (initial level) (see Tr. 83), and from June 6, 2016, to November 3, 2016
(reconsideration level) (see Tr. 101). In addition, the consultants offered
their opinions regarding the severity of Plaintiff’s mental impairments using the
pre-2017 version of the “paragraph B criteria” of Listings 12.04 and 12.06. (See
Tr. 83, 101.) Effective on January 17, 2017, the Commissioner made substantial
revisions to the criteria for evaluating mental disorders in the Listing of
Impairments, see Revised Medical Criteria for Evaluating Mental Disorders, 81
Fed. Reg. 66137 (Sept. 26, 2016), and the ALJ’s step two severity finding
utilized the revised “paragraph B criteria” of those Listings (see Tr. 18-19).


                                         22




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 22 of 32
Plaintiff deems the lack of handling and fingering limitations

“problematic” (id. at 11), as she asserts that “the ALJ appears to

have credited [Plaintiff]’s testimony with respect to reaching, but

did not credit her testimony regarding handling and fingering[,

b]ut nowhere did he explain which of her statements to accept and

which to discredit” (id. (quoting Mascio, 780 F.3d at 639-40

(finding that “ALJ’s lack of explanation require[d] remand,” where

“ALJ [did not] explain how he decided which of [the claimant]’s

statements to believe and which to discredit, other than the vague

(and circular) boilerplate statement that he did not believe any

claims of limitations beyond what he found when considering [the

claimant]’s [RFC]”)).)       Plaintiff deems the ALJ’s above-described

error “very harmful” (id. at 15), because “[t]he VE testified that

were [Plaintiff] limited to ‘occasional use of the right, dominant,

upper extremity for handling and fingering’ then she would be

unable to perform her PRW as a payroll clerk and indeed, would be

precluded from all jobs at the light and sedentary level” (id.

(citing Tr. 71)).        Those arguments do not warrant reversal or

remand.

       RFC measures the most a claimant can do despite any physical

and    mental   limitations.      Hines,   453   F.3d   at   562;   20   C.F.R.

§ 404.1545(a).      An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.               See


                                      23




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 23 of 32
Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).                     The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).     See 20 C.F.R. § 404.1567.          Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.         See 20 C.F.R. § 404.1569a(c).

       An ALJ need not discuss every piece of evidence in making an

RFC determination.        See Reid v. Commissioner of Soc. Sec., 769 F.3d

861, 865 (4th Cir. 2014).            However, “the ALJ must both identify

evidence that         supports    his   [or    her]    conclusion    and    build    an

accurate       and    logical    bridge    from       that   evidence      to    [that]

conclusion.”         Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)

(internal emphasis, quotation marks, and brackets omitted).                       As to

the     role     of     the     function-by-function         analysis       in     that

determination, the relevant administrative ruling states: “The RFC

assessment       must    first    identify      the     individual’s       functional

limitations or restrictions and assess his or her work-related

abilities on a function-by-function basis. . . .                  Only after that

may RFC be expressed in terms of the exertional levels of work,

sedentary, light, medium, heavy, and very heavy.”                   Social Security

Ruling 96-8p, Policy Interpretation Ruling Titles II and XVI:

Assessing [RFC] in Initial Claims, 1996 WL 374184, at *1 (July 2,

1994) (“SSR 96-8p”).




                                          24




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 24 of 32
       The Fourth Circuit has addressed this administrative ruling

and    the    issue   of    whether   an    ALJ’s      failure   to    articulate    a

function-by-function analysis necessitates remand. See Mascio, 780

F.3d at 636–37.         Specifically, it stated “that a per se rule is

inappropriate given that remand would prove futile in cases where

the    ALJ    does    not   discuss   functions         that   are    irrelevant    or

uncontested,” id. at 636, but that “‘remand may be appropriate

where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record,

or    where   other    inadequacies     in      the    ALJ’s   analysis   frustrate

meaningful review,’” id. (internal brackets and ellipsis omitted)

(quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

Here, although the ALJ did not include in his decision an express

function-by-function          discussion        of     Plaintiff’s     manipulative

abilities (see Tr. 20-23), the ALJ’s decision nevertheless supplies

the necessary “accurate and logical bridge,” Woods, 888 F.3d at 694

(internal quotation marks omitted), between the evidence and his

findings      that    Plaintiff’s     cervical        degenerative     disc   disease

(“DDD”) and diabetic neuropathy (A) qualified as severe (see Tr.

17)    but    (B)     did   not   cause      limitations       greater    than     the

lifting/carrying/pushing/pulling requirements of sedentary work

with, inter alia, “frequent reaching in all directions except

overhead, which is occasional” (Tr. 20).




                                           25




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 25 of 32
       First, the ALJ’s evaluation of Plaintiff’s subjective symptom

reporting supports the ALJ’s finding that Plaintiff’s cervical DDD

and neuropathy did not warrant handling and fingering limitations.

In   that   regard,   the   ALJ   expressly    acknowledged    Plaintiff’s

testimony that she had “difficulty . . . grasping things and

reaching with her right hand” (Tr. 21; see also Tr. 47-50);

however, the ALJ found that Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms

[we]re not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in th[e ALJ’s]

decision” (id.)     In support of that finding, the ALJ provided the

following analysis:

       There are also several reasons why [Plaintiff]’s
       allegations of debilitating symptoms are not entirely
       consistent with the medical evidence of record. First,
       despite allegations of debilitating limitations, physical
       and mental status examinations, as mentioned above,
       generally indicated benign findings. Second, [Plaintiff]
       described daily activities, which are not limited to the
       extent one would expect, given the complaints of
       disabling symptoms and limitations.     In spite of her
       limitations, she remains capable of driving, shopping,
       preparing meals, performing household chores, and
       managing her money [(Tr. 294-301, 620)].       For these
       reasons,   [Plaintiff]’s   allegations   concerning   the
       severity of her symptoms are not entirely consistent with
       the medical evidence, and any limitations imposed by
       [Plaintiff]’s impairments are accounted for sufficiently
       in the [RFC].

(Tr. 23.)   Plaintiff did not challenge any of these findings by the

ALJ.    (See Docket Entry 12.)




                                     26




     Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 26 of 32
     Second, the medical evidence upon which Plaintiff relies

(see id. at 12-14 (citing Tr. 299, 512, 515, 518-22, 525, 526, 528,

529, 535, 547, 552, 553, 613, 710, 736, 744, 872, 954, 956)) would

not have compelled the ALJ to include handling and fingering

limitations in the RFC.              As the Commissioner argues,          (see Docket

Entry   14   at    14),       much   of   that   evidence    reflects      subjective

complaints of neck and shoulder pain (which supports the ALJ’s

reaching limitations), rather than objective evidence of hand pain,

weakness, or numbness, see Tr. 512-15 (complaints of neck and

shoulder pain with occasional right thumb numbness but normal right

upper extremity range of motion and no findings of decreased

sensation or strength on examination)), 521-29 (subjective report

of tingling in fingers but normal sensation and no finding of

weakness in hands, fingers, and thumbs), 535-38 (complaint of

right-sided       neck    pain   with     normal   range    of   motion    and    right

trapezius muscle spasm and numbness but no hand findings), 547-53

(reports of neck and shoulder pain especially when raising her arm

with tenderness          in   right    trapezius    and    shoulder   but    no    hand

findings), 735-37 and 743-45 (reports to gastroenterologist of

joint pain in fingers, as well as muscle weakness and numbness and

tingling without specification of location with no corroborative

objective findings on examination), 954-56 (complaints of pain in

right side of neck and right shoulder with occasional tingling in

right thumb without weakness but with normal objective strength,


                                           27




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 27 of 32
sensation, and range of motion).           The remaining evidence does not

contain findings relating to Plaintiff’s hands.           (See Tr. 613 (MRI

of cervical spine),        707-13 (routine follow-up for right foot

injury reflecting finding of right-sided numbness and weakness

without specification of location), 870-76 (routine follow-up with

primary care physician with finding of right-sided numbness and

weakness without specification of location).)

     Here,    the   ALJ   discussed   the    following   objective   medical

evidence relating to Plaintiff’s abilities to handle and finger:

     •       “physical   examinations   throughout  the   record
             generally showed benign findings including . . .
             normal musculoskeletal range of motion with normal
             strength, no swelling, and no erythema, normal
             sensation, and normal motor movements, particularly
             in the right upper extremity” (Tr. 21 (emphasis
             added));

     •       “[t]reatment   included    medication,   including
             epidural steroid injections, and physical therapy,
             which alleviated some of [Plaintiff]’s symptoms”
             (id.); and

     •       “right-sided paracervical muscular tenderness,
             diffuse   tenderness  to   palpation  across   the
             trapezius area, right side numbness and weakness,
             some left upper extremity weakness at 3+/5, were
             noted on some examinations, but these abnormal
             clinical presentations were offset by generally
             benign presentations noted elsewhere in the record
             and by evidence of effective treatment” (Tr. 21-
             22).

That analysis, along with the ALJ’s evaluation of Plaintiff’s

subjective symptom reporting discussed above, provides substantial

evidence to support the ALJ’s finding that Plaintiff’s cervical DDD



                                      28




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 28 of 32
and neuropathy warranted reaching, but not handling and fingering,

limitations (see Tr. 20).

      Third, the opinion evidence would not have compelled the ALJ

to adopt handling and fingering limitations.             No medical provider

of record provided any opinions restricting Plaintiff’s handling

and fingering capabilities.          Moreover the state agency medical

consultant at the reconsideration level found Plaintiff capable of

performing the lifting/carrying/pushing/pulling of medium work with

frequent overhead reaching and no limitations                on    handling or

fingering.     (See Tr. 103-04.)9        The ALJ gave that opinion little

weight because he deemed it “inconsistent with the medical evidence

of record that show[ed Plaintiff wa]s more limited” (Tr. 22),

reduced the exertional level of the RFC from medium to sedentary

(see Tr. 20), added a restriction to frequent reaching in all

directions but overhead (id.), and reduced the overhead reaching to

occasional    (id.).      Thus,   even      after   accounting    for   “medical

evidence of record that that show[ed Plaintiff wa]s more limited”

(Tr. 22), the ALJ did not find inclusion of handling and fingering

limitations in the RFC warranted (see Tr. 20).

      For the above-stated reasons, Plaintiff has failed to show

that the ALJ improperly evaluated Plaintiff’s abilities to handle

and finger, and her second assignment of error thus falls short.


      9
        A single decision-maker (“SDM”), i.e., a non-medical source, provided the
initial-level determination (see Tr. 85) and thus the ALJ neither considered nor
weighed that determination (see Tr. 22).

                                       29




    Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 29 of 32
                      3. Additional Breaks to Lie Down

       Plaintiff’s third and final issue on review maintains that

“[t]he ALJ erred by failing to account for Plaintiff’s need to lie

down and take breaks in the RFC due to her gastroparesis, fatigue

and nausea resulting from her [diabetes mellitus].”                  (Docket Entry

12    at   15    (bold    font    and    single-spacing         omitted).)         More

specifically, Plaintiff notes that, “[w]hile the ALJ included an

accommodation for a five-minute break to use the restroom once an

hour in the RFC to account for [Plaintiff’s] diarrhea, the ALJ does

not    explain    why    he     did   not    include    additional       breaks    for

[Plaintiff]      to     lie   down    when       experiencing    nausea,     fatigue,

clamminess and or weakness from her [diabetes mellitus] with blood

glucose fluctuations and gastroparesis impairing her ability to

digest food.”         (Id. at 15-16 (internal parenthetical citation

omitted) (citing Tr. 20).)               According to Plaintiff, both her

testimony (id. at 15 (citing Tr. 39, 41-42, 45, 60, 63-65)) and the

medical evidence (id. at 16-17 (citing Tr. 423-24, 433, 475-76,

520, 535, 541, 554, 560, 576, 619, 661, 676, 707, 735-36, 743, 870,

884, 930-31)) demonstrate “that she struggled with persistent

abdominal pain, nausea and vomiting” (id. at 16).

       The ALJ acknowledged Plaintiff’s statement that she remained

“unable to work due [in part] to . . . gastroparesis” (Tr. 21),

but, as discussed above, the ALJ discounted those statements as

inconsistent      with    the    other      record    evidence    (see     id.),   and

                                            30




      Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 30 of 32
Plaintiff did not challenge that finding (see Docket Entry 12).

Furthermore, Plaintiff cannot (and did not) point to any opinion

evidence of record supporting the need for additional breaks to lie

down in the RFC.    (See id.)

     Moreover,     the   evidence   Plaintiff   cites    would   not    have

compelled the ALJ to include additional breaks in the RFC to allow

Plaintiff to lie down. Most of that evidence pre-dates her amended

alleged onset date of December 28, 2015 (see Tr. 423-34 (August

2012), 433 (November 2012), 475-76 (February 2013), 554 (October

2015), 560 (July 2015), 576 (April 2015), 827 (January 2014), 930-

31 (June 2012)), and the remainder reflects Plaintiff’s subjective

reports of abdominal pain, dysphagia, nausea, and vomiting (which

the ALJ discounted, a finding unchallenged by Plaintiff) with

normal objective abdominal findings (see Tr. 520, 535, 541, 619,

661, 676, 707, 735-36, 743, 870, 884).

     Put simply, Plaintiff’s third issue on review fails as a

matter of law.

                             III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on   the    Pleadings   (Docket   Entry   11)   be   denied,   that




                                    31




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 31 of 32
Defendant’s Motion for Judgment on the Pleadings (Docket Entry 13)

be granted, and that judgment be entered dismissing this action.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge

May 3, 2021




                                   32




   Case 1:20-cv-00337-CCE-LPA Document 15 Filed 05/03/21 Page 32 of 32
